DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-4 have been canceled. Claims 16-22 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 14, 15, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinig et al. (US 8,042,529 B2) hereinafter Meinig.
Claim 1:

Claim 5:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.
Meinig also discloses wherein the at least one abutting contact surface comprises an inflow edge and a flow outlet edge, further wherein a fluid passage channel extending from the inflow edge to the flow outlet edge is realized in a curved manner in order to deflect the gas flow so that particles separate from the gas flow due to the impact of the particles on flow guide surfaces of the fluid passage channel [Items 3, 4, 22].
Claim 6:

Meinig also discloses further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve element and causes a displacement of the valve element into the closed position. [col. 12, lines 55-60]
Claim 15:
Meinig discloses a crankcase ventilation system of an internal combustion engine, comprising: a crankcase with a flow outlet opening, through which blow-by gas can exit the crankcase; and [col. 3, line 61 to col. 4, line 9] a device for separating particles from the blow-by gas, which is fluidically connected to the flow outlet opening, the device comprising: [Items 2, 11] a valve seat that defines a flow passage opening;  and [Items 4, 22] a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A). [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] at least sectional circumferential gap between the valve and the valve seat in the closed position; and [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] a gap in the circumferential direction (U), wherein a gap dimension in the axial direction is dimensioned in dependence on a predefined leakage gas volume flow to be adjusted. [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8]
Claim 19:
Meinig, as shown in the rejection above, discloses all the limitations of claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meinig.
Claim 7:
Meinig, as shown in the rejection above, discloses all the limitations of claim 6.
Meinig teaches all of the claimed features but is silent as to wherein a spring constant is based on a fluid passage surface, which is oriented perpendicular to the axial actuating direction (A), and is dimensioned with respect to an overall inflow surface of the valve element, so that a fluid passage volume up to 60 I/min, is ensured in the closed position before the valve element is displaced from the closed position in the axial actuating direction (A). It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Claim 14:
Meinig discloses a particle separator with at least two devices for separating particles from a gas flow with a blow-by gas of a crankcase ventilation in an internal combustion engine, wherein the at least two devices comprise: [Fig. 10, Item 1] a valve seat that defines a flow passage opening [Items 4, 22].
Meinig teaches all of the claimed features except for a second device. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a second device within the particle separator does anything more than produce predictable results (i.e. providing for multiple stages of separation within the system), the mere duplication of the device in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Meinig to include a second device in order to predictably provide multi-stage separation in a single system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 1 above, and further in view of Oda (US 2013/0105009 A1) hereinafter Oda.
Claim 2:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.

Meinig doesn’t explicitly disclose wherein a group of multiple projections or a group of multiple depressions is arranged on the at least one abutting contact surface of the valve element or the valve seat in a uniformly distributed manner in the circumferential direction (U) with respect to the axial actuating direction (A).
However, Oda does disclose wherein a group of multiple projections or a group of multiple depressions is arranged on the at least one abutting contact surface of the valve element or the valve seat in a uniformly distributed manner in the circumferential direction (U) with respect to the axial actuating direction (A). [Para. 0007]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Oda to enable a space for fluid to travel even if the valve is completely closed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 7 above, and further in view of Yamada et al. (US 2014/0182716 A1) hereinafter Yamada.
Claim 8:
Meinig, as shown in the rejection above, discloses all the limitations of claim 7.

However, Yamada does disclose wherein an additional spring is arranged in series with the spring in the axial actuating direction, wherein the upstream spring near the valve element has a lower spring constant than the downstream spring, further wherein the spring near the valve element is supported on the valve element and the downstream spring is supported on the spring near the valve element. [Para. 0091]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Yamada to provide more precise control of the valve element.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 1 above, and further in view of Lenzing (US 2003/0075046 A1) hereinafter Lenzing.
Claim 9:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.
Meinig doesn’t explicitly disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between 
However, Lenzing does disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position. [Fig. 1, Items 37, 51, 53; Paras. 0022-0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Lenzing to improve separation between the gas and solid particles/liquids.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meinig, Onozawa (US 5,647,731) hereinafter Onozawa, and Lenzing.
Claim 10:
Meinig discloses a device for separating particles from a gas flow with a blow-by gas of a crankcase ventilation in an internal combustion engine, the device comprising: [Fig. 10, Item 1] a valve seat that defines a flow passage opening; [Items 4, 22] a movable valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A); and [Figs. 11-12; Item 3].

However, Onozawa does disclose at least one leakage element in order to allow a fluid passage in the closed position [Col. 2, Lines 26-65].
Further, Lenzing discloses wherein the valve element has upstream of the gas flow a rotationally symmetrical bowl, which axially protrudes past the valve seat opposite to the axial actuating direction (A) by at least 10% of the longitudinal extent of the valve element. [Fig. 1, Items 42, 58; Paras. 0022-0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Onozawa to prevent negative pressures in the system thus preventing oil from being delivered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig and Onozawa with the disclosure of Lenzing to improve separation between the gas and solid particles/liquids.
Claim 11:
Meinig, Onozawa, and Lenzing, as shown in the rejection above, disclose all the limitations of claim 10.

However, Onozawa does disclose wherein the at least one leakage element is arranged on a base of the bowl that extends perpendicular to the axial actuating direction (A). [Col. 2, Lines 26-65]
Claim 12:
Meinig, Onozawa, and Lenzing, as shown in the rejection above, disclose all the limitations of claim 11.
Meinig doesn’t explicitly disclose wherein the at least one leakage element is configured so that a fluid return of separated particles, is through the at least one leakage element opposite to the axial actuating direction (A).
However, Onozawa does disclose wherein the at least one leakage element is configured so that a fluid return of separated particles, is through the at least one leakage element opposite to the axial actuating direction (A). [Col. 5, Line 55 to Col. 6, Line 7]]
Claim 13:
Meinig, Onozawa, and Lenzing, as shown in the rejection above, disclose all the limitations of claim 11.
Meinig doesn’t explicitly disclose wherein the at least one leakage element comprises a leakage projection or a leakage depression.
However, Onozawa does disclose wherein the at least one leakage element comprises a leakage projection or a leakage depression. [Col. 2, Lines 26-65]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 7 above, and further in view of An et al. (US 2016/0138442 A1) hereinafter An.
Claim 16:
Meinig, as shown in the rejection above, discloses all the limitations of claim 7.
Meinig doesn’t explicitly disclose wherein the spring has a progressive spring constant.
However, An does disclose wherein the spring has a progressive spring constant. [Para. 0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of An to enable a larger pressure difference, which enables a better oil separation rate.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meinig and Lenzing.
Claim 17:
Meinig discloses a device for separating particles from a gas flow in an internal combustion engine, the device comprising: [Fig. 10, Item 1] a valve seat that defines a flow passage opening [Items 4, 22]; and wherein at least one abutting contact surface of the valve element or the valve seat is contoured to allow a fluid passage in the closed position. [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8]

However, Lenzing does disclose a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A), wherein the at least one abutting contact surface comprises an inflow edge and a flow outlet edge and a fluid passage channel extends from the inflow edge to the flow outlet edge in a curved manner in order to deflect the gas flow so that particles separate from the gas flow due to the impact of the particles on flow guide surfaces of the fluid passage channel. [Fig. 1, Items 37, 51, 53; Paras. 0022-0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of to improve separation between the gas and solid particles/liquids.
Claim 18:

Meinig doesn’t explicitly disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position.
However, Lenzing does disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position. [Fig. 1, Items 37, 51, 53; Paras. 0022-0023]
Claim 19:
Meinig and Lenzing, as shown in the rejection above, disclose all the limitations of claim 17
Meinig doesn’t explicitly disclose further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve element and causes a displacement of the valve element into the closed position.
However, Lenzing does disclose further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve 
Claim 20:
Meinig discloses a device for separating particles from a gas flow in an internal combustion engine, the device comprising: [Fig. 10, Item 1] a valve seat that defines a flow passage opening; [Items 4, 22] a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A); and [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] wherein at least one abutting contact surface of the valve element or the valve seat is contoured to allow a fluid passage in the closed position. [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8]
Meinig doesn’t explicitly disclose at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position.
However, Lenzing does disclose at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position [Fig. 1, Items 37, 51, 53; Paras. 0022-0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of to improve separation between the gas and solid particles/liquids.
Claim 21:
Meinig and Lenzing, as shown in the rejection above, disclose all the limitations of claim 17.
	Meinig also discloses wherein the at least one abutting contact surface comprises an inflow edge and a flow outlet edge, further wherein a fluid passage channel extending from the inflow edge to the flow outlet edge is realized in a curved manner in order to deflect the gas flow so that particles separate from the gas flow due to the impact of the particles on flow guide surfaces of the fluid passage channel. [Items 3, 4, 22]
Claim 22:
Meinig and Lenzing, as shown in the rejection above, disclose all the limitations of claim 17.
	Meinig also discloses further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve element and causes a displacement of the valve element into the closed position. [col. 12, lines 55-60]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747